Citation Nr: 1115054	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for jungle rot of the feet, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for psoriasis.

5.  Entitlement to service connection for arthritis, to include psoriatic arthritis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.  At the hearing, subsequent to the certification of the Veteran's appeal, the Veteran submitted additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran, and thus the Board will consider it deciding the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

Claims 1 through 3 are decided herein whereas claims 4 and 5 are addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  In an unappealed June 2006 rating decision, the Veteran's claims of entitlement to service connection for bilateral hearing loss disability, tinnitus and jungle rot of the feet were denied.

2.  The evidence associated with the claims file subsequent to the June 2006 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss disability, tinnitus and jungle rot of the feet.

3.  Bilateral hearing loss disability is etiologically related to the Veteran's active service.

4.  Tinnitus is etiologically related to the Veteran's active service.

5.  Jungle rot of the feet is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss disability, tinnitus and jungle rot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Jungle rot of the feet was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to establish his entitlement to the benefits sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  

Analysis

Claims to Reopen

This combat Veteran of the Vietnam war originally filed his claim of entitlement to service connection for hearing loss, tinnitus and jungle rot (feet) in November 2005.  The hearing loss and tinnitus claims were denied in a June 2006 rating decision on the basis that the current disabilities were not shown to be related to service, while the jungle rot claim was denied on the basis that there was no current disability shown to be related to service.  The Veteran did not appeal the June 2006 decision.

The evidence of record at the time of the June 2006 rating decision included the following: the Veteran's service treatment records (STRs), which are silent for complaints, findings or treatment of hearing loss, tinnitus or jungle rot; private treatment records dated from 2000 showing treatment for psoriasis and psoriatic arthritis; and a VA examination report dated in June 2006 showing tinnitus and hearing loss, but also including medical opinions that these were not as likely as not related to service.  

The evidence that has been received since the June 2006 rating decision includes the following: the Veteran's February 2011 testimony that he has had difficulty hearing and tinnitus since his Vietnam service.  He stated that his hearing is erratic and that he has been unable to hear properly since acoustic trauma in service but that sometimes it is worse than others.  He also testified that he first developed a skin condition known as jungle rot during his service in Vietnam and that he has had the skin condition on his feet since then.  He described being in Vietnam during the monsoon season when his feet never got dry.  His feet started having trouble and have been plagued with pus and fungus ever since.  He shaves it off and it comes back.  His toenails fall off.  He has been treating with prescribed and over-the-counter creams since his return from service with little success.  His representative correctly pointed out that the Veteran was awarded a Combat Infantry Badge and that he had confirmed combat service.  

Additional evidence that has been received since the June 2006 rating decision includes a February 2010 private audiology report showing bilateral hearing loss disability.  Reports of VA audiological examinations dated in June 2006 and November 2007 show diagnoses of tinnitus.  In June 2006 the examiner indicated that hearing loss is not at least as likely as not related to service because it did not appear initially after exposure to acoustic trauma in service.  In November 2007, the examiner found the audiogram results to be unreliable.  

The post-service treatment record reflects years of treatment for skin disease which has been referred to as jungle rot by history and noted as lots of flaking on the feet in August 2009.  Current diagnoses include skin rash and psoriasis of the legs, feet, arms and head.  

The Board finds that the Veteran's testimony that he has experienced bilateral hearing loss, tinnitus and skin problems of the feet consistent with those first experienced during the monsoon season in Vietnam and deemed jungle rot, since his separation from active service, the medical evidence showing that he has received treatment for a skin condition of the feet described by history as jungle rot, and the finding of bilateral hearing loss from the private audiologist are new and material.  In this regard the Board notes that the foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims for entitlement to service connection for bilateral hearing loss disability, tinnitus and jungle rot of the feet is in order.

Service Connection 

A review of the Veteran's STRs shows no treatment for hearing loss, tinnitus or jungle rot.  In his testimony the Veteran stated that he has had these disabilities since his combat service in Vietnam.  The record shows that the Veteran currently has hearing loss disability and tinnitus, as well as skin problems that include a condition described by history as jungle rot of the feet.  It is conceded that this combat Veteran was exposed to acoustic trauma in service.  

The Veteran is competent to state when he first experienced hearing loss, tinnitus and skin problems on his feet in Vietnam and that the symptoms have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.  The Board notes that the U.S. Court of Appeals for Veteran's Claims (Court) has determined that it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997); citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In sum, the Board finds the hearing testimony of the Veteran to be competent, credible and persuasive evidence linking his current bilateral hearing loss, tinnitus and skin condition described as jungle rot of the feet to service.  The Board finds that the evidence in favor of the claims is at least in equipoise with that against the claims.  As such, the benefit of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral hearing loss disability, tinnitus and jungle rot of the feet is warranted.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claims of entitlement to service connection for bilateral hearing loss disability, tinnitus and jungle rot of the feet is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for jungle rot of the feet is granted.

REMAND

Additional development is required under the VCAA prior to Board adjudication of the claims for service connection for psoriasis and arthritis including psoriatic arthritis.  

While the Veteran filed a claim for service connection for jungle rot which is granted in this decision, he has also submitted medical evidence showing that he currently has psoriasis in multiple areas of the body, to include the feet.  He claims this condition is related to service because it is aggravated by service-connected post-traumatic stress disorder (PTSD).  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by psoriasis, the issue of entitlement to service connection for psoriasis, to include as secondary to PTSD, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for psoriasis to include as secondary to PTSD.  Therefore, the issue must be remanded.

The Veteran also urges that he has service connection for psoriatic arthritis due to service.  The record contains post-service evidence of psoriasis.  Considering the action taken in this decision with regard to the psoriasis claim, this claim for service connection for arthritis also is remanded for additional development.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake all indicated development in response to the Veteran's claim entitlement to service connection for psoriasis and arthritis, to include on a secondary basis, and to include the provision of the notice required under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


